STRICKLAND, Judge:
Appellant was tried at Camp Lejeune, North Carolina, by a general court-martial composed of officer and enlisted members. Contrary to his pleas, he was found guilty of two premeditated murders, larceny, burglary, unlawful entry, indecent assault and damage to Government property in violation of Articles 118, 121, 129, 130, 134 and 108, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 918, 921, 929, 930, 934, and 908, respectively. Additionally, in accordance with his plea, he was convicted of disobeying a general order in violation of Article 92, UCMJ, 10 U.S.C. § 892. On August 6, 1987, Lance Corporal Curtis was *1077sentenced to death. The convening authority approved the sentence as adjudged.
We determined that this case presented issues of exceptional importance and, thus, pursuant to Rule 17, Courts of Military Review Rules of Practice and Procedure, decided to hear this case en banc.
Appellant raises seven allegations of legal error on appeal. We have carefully considered each assignment of error in this capital case and will discuss each seriatim. Having reviewed the record pursuant to Article 66(c), UCMJ, 10 U.S.C. § 866, we conclude that the assignments of error have no merit and that no prejudicial error was committed which affects the findings or sentence.
I
Statement of Facts
Appellant, Lance Corporal Ronnie A. Curtis, reported to 3d Battalion, 2d Marines, 2d Marine Division, Camp Lejeune, North Carolina, in January 1985 and was assigned duties as a supply administrative clerk. His officer-in-charge was First Lieutenant James F. Lotz, the battalion supply officer. With the exception of an overseas deployment, Curtis and Lieutenant Lotz worked together in the same office for the next two years.
During this time period, Curtis visited Lieutenant Lotz’s quarters aboard Camp Lejeune on several occasions; once for a supply section barbecue and on other occasions to pick up or deliver items related to supply work. As a result, Curtis learned the specific location of Lotz’s quarters and, in addition, met Lieutenant Lotz’s wife, Joan, who was a school teacher at the high school aboard the base.
Also during this time frame, Curtis, who is black, formed the perception that Lieutenant Lotz was racially prejudiced. This was apparently the result of certain nicknames used by Lotz such as “Bebop Curtis” and “Curtis Blow”; certain imitations of blacks done by Lotz; and, what Curtis perceived to be a different attitude toward and treatment of black Marines in the office. Curtis’ perception of prejudice was flatly refuted by black friends and acquaintances of Lotz, including a young black man who lived with the Lotzs and was treated like a son. Nevertheless, it was this perception which apparently led Curtis to the events of April 13 and 14, 1987.1
April 13, 1987, was a normal day in the supply section with Curtis going to work at 0730 hours as usual. Lieutenant Lotz was not in the office on this particular day, either in the morning or in the afternoon. Curtis got off work at 1630 hours and proceeded to his barracks room where he and his roommate listened to music for the next several hours. They then purchased a bottle of gin and continued to listen to music and drink mixed drinks for several more hours. During this time, Curtis consumed approximately one pint of gin.
According to Curtis’ confessions and testimony, he then went for a walk and began thinking of the things that had been going on in the office and began thinking about Lieutenant Lotz picking on him. As he stood outside of the supply building where he worked, Curtis decided that he needed to kill his officer-in-charge.
Curtis determined he would use a knife to carry out his plan and he broke into the supply building, picked the lock on the security cage and stole a Marine Corps K-Bar knife (a large knife with a seven inch blade). Prior to leaving he damaged the office computer by throwing it on the floor. Next, he went back to his barracks room and obtained a pair of gloves so that he would not leave any fingerprints at the Lotz house. Curtis then stole a bicycle for transportation and, while riding the 1.5 miles to the Lotz home, devised a scheme *1078that he knew would get him inside the house.
Curtis arrived at the Lotz home sometime after midnight. He carried the knife concealed in the waistband of his pants. He left the bicycle in the backyard and went to the front door and knocked. Within minutes, Lieutenant Lotz appeared at the door. Curtis acted anxious and told Lotz that another Marine member of the supply section had been in an automobile accident and needed help. Lotz immediately asked Curtis inside and prepared to call the military police. As Lieutenant Lotz picked up the phone to assist one of his Marines whom he believed to be injured, Curtis withdrew the K-Bar from his waistband and stabbed the Lieutenant in the chest. Lieutenant Lotz tried to place a chair between himself and Curtis and called to his wife. Curtis then stabbed Lotz a second time in the back.
Within moments Joan Lotz emerged from the bedroom with a blanket wrapped around her. She first went to her dying husband and then confronted Curtis, kicking him in the shin with her bare foot and asking what they had ever done to him. Curtis then began to attack Mrs. Lotz. As she pleaded with him to stop, he stabbed her seven times in the head, neck and back. Then, as she lay on the floor dying, Curtis ripped and cut off her panties and fondled her vaginal area.
Curtis then searched the house to determine if any other persons were present with the intent that he would kill anyone he found. He rummaged through the house taking car keys and money for gas. He wiped clean the knife he had used in the killings and left the house, taking one of the Lotzs’ cars. This car, however, had a standard transmission and Curtis had difficulty driving it so he returned to the crime scene. He thereupon reentered the Lotz home, found some additional money, checked both bodies and left a second time taking their other car.
He drove around aimlessly for some period of time and ultimately decided to leave town. As he was traveling down the highway, Curtis momentarily fell asleep at the wheel and ended up crashing in the ditch. The state police arrived and, in the course of the accident investigation, Curtis admitted killing the Lotzs. He subsequently made several other confessions to these crimes.
II
Military Judge’s Instructions
Appellant’s first assignment of error is that the military judge improperly instructed the members as to the voting procedures they had to utilize to adjudge the death penalty. The military judge instructed the members that two votes were required in order to adjudge the death penalty. He instructed that, first, they must unanimously find at least one of the aggravating factors existed beyond a reasonable doubt and, second, they must unanimously find the death penalty to be the appropriate sentence. Appellant argues that, in addition, the members should have been instructed to vote and unanimously find that any extenuating or mitigating circumstances were substantially outweighed by any aggravating factors. This error is without merit because we find that the military judge properly instructed the members in accordance with the requirements of Rule for Courts-Martial (R.C.M.) 1004, Manual for Courts-Martial (MCM), United States, 1984.2
This assigned error arises as a result of the wording in R.C.M. 1004(b)(4), MCM, 1984, which states:
Necessary findings. Death may not be adjudged unless—
*1079(A) The members find that at least one of the aggravating factors under subsection (c) existed; .
(B) Notice of such factor was provided in accordance with paragraph (1) of this subsection and all members concur in the finding with respect to such factor; and
(C) All members concur that any extenuating or mitigating circumstances are substantially outweighed by any aggravating circumstances admissible under R.C.M. 1001(b)(4), including the factors under subsection (c) of this rule. (Emphasis added.)
Appellant asserts that in order for “all members [to] concur” as required by subsection (C), there must first be a vote in which all members unanimously find that the extenuating or mitigating circumstances are substantially outweighed by the aggravating circumstances. At trial, this same argument was made and the military judge, in denying appellant’s request for this additional vote, indicated that “he [was] obligated to follow the procedures as set forth by the President.” The military judge’s ruling that this additional vote was not required is supported by the plain language of R.C.M. 1004(b)(7):
Voting. In closed session, before voting on a sentence, the members shall vote by secret written ballot separately on each aggravating factor under subsection (c) of this rule on which they have been instructed. Death may not be adjudged unless all members concur in a finding of the existence of at least one such aggravating factor. After voting on all the aggravating factors on which they have been instructed, the members shall vote on a sentence in accordance with R.C.M. 1006.
This subsection requires that only two votes be taken by the members and not the three requested by appellant. The last sentence of this subsection clearly speaks of the aggravating factor determination vote being followed by the sentence determination vote with no discussion or provision for an intermediate vote.
The absence of a requirement for a vote as to the balancing test does not relieve the members of their obligation to perform this test, it merely does not require that they memorialize the specific result. Appellant argues that without such memorialization there is no way to determine if all the members concurred that any extenuating or mitigating circumstances were substantially outweighed by any aggravating factors. We do not agree.
R.C.M. 1004(b)(6) requires that the military judge instruct the members as to the “requirements and procedures” they must use to adjudge a death sentence, including instructions regarding the balancing test. We believe the military judge’s instructions were in compliance with this provision. In his instructions, the military judge outlined a three-step procedure to be followed before a death sentence could be adjudged. These involved a determination of whether an aggravating factor existed, application of the balancing test and a consideration of whether death was appropriate. With respect to step two the judge instructed, in pertinent part:
... [y]ou may not adjudge a sentence of death unless you find that any and all extenuating or mitigating circumstances are substantially outweighed by any aggravating factors as you have found existed in the first step of this procedure. (Emphasis added.)
The military judge thereafter instructed with respect to step three: “A sentence of death may be adjudged only upon the unanimous vote of all the members.”
In following the judge’s instructions (given orally, with written copies provided to the members), the members could only have voted for death after first finding that the extenuating or mitigating circumstances were substantially outweighed by any aggravating circumstances. Thus, it is implicit in the recorded, unanimous vote for the death penalty that each member properly applied the balancing test. No further memorialization is necessary. Therefore, we hold that the military judge properly instructed the members as to the number of votes which are required by R.C.M. 1004, MCM, 1984.
*1080Included in this assignment of error is the allegation that the military judge overemphasized the requirement that the members were required to unanimously concur in finding an aggravating factor, but underemphasized the requirement that the members could not adjudge a death sentence unless they all first concurred in the finding that any extenuating or mitigating circumstances were substantially outweighed by any aggravating circumstances. Appellant argues that because the military judge instructed on the first requirement seven different times but only mentioned the second requirement once, the members did not fully and fairly evaluate the evidence but instead adjudged the death penalty in a meaningless manner. We disagree.
Merely mentioning one requirement more than another during instructions does not alone constitute error. There must also be some indication that this resulted in the members improperly performing their duties. There is no such indication in this case. To the contrary, all indications are that the members properly deliberated according to the judge’s instructions. Not only did the military judge in this case orally instruct the members, he also provided them written copies of the instructions. If the members had any questions or were confused as to the instructions given by the military judge they could have referred to their copies for clarification. Furthermore, if the members were still confused or did not understand the instructions even after referring to their copies, then they could have requested further clarification from the military judge in open court. However, because the members did not request further clarification in open court and because they could easily refer to their copies of the instructions, we are convinced that the members were neither misled nor misinformed as to their duties in adjudging an appropriate sentence. Accordingly, appellant was provided a fair and full evaluation of all the evidence pursuant to R.C.M. 1004, MCM, 1984, which guaranteed meaningful deliberations by the members prior to the imposition of the death sentence.
Ill
Presidential Promulgation of R.C.M. 1004
The procedures followed in this capital case in ultimately adjudging the death penalty were those set forth in R.C.M. 1004, MCM, 1984. R.C.M. 1004 was promulgated by the President as a part of MCM, 1984 and became effective 1 August 1984.3 Appellant contends that the sentencing procedures are invalid because the President exceeded the power delegated to him by Congress under Article 36, UCMJ, 10 U.S.C. § 836, in that the rule is substantive in nature and not procedural.
Judge Albertson, in her dissent, agrees with this proposition, but goes even further in finding fault with the death penalty provisions of MCM, 1984. It is her position that Article 118, UCMJ, has been invalidated as unconstitutional as a result of the United States Supreme Court decision in Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972). Alternatively, she argues that the President impermissibly encroached on the legislative powers of Congress in promulgating R.C.M. 1004 or, if the delegation could be construed as permissible, Congress failed to provide sufficient specific guidelines to prevent the President from acting arbitrarily.
We disagree with these arguments and find that Article 118, UCMJ, has not been rendered unconstitutional and that the Presidential promulgation of R.C.M. 1004 was legally valid.
A.
We turn first to an analysis of the post Furman status of Article 118, UCMJ. In Furman and its progeny, the Supreme Court struck down various state death penalty statutes as violating the Eighth Amendment because sentencing authorities were permitted to exercise uncontrolled dis*1081cretion in determining whether to impose the death sentence. As Judge Albertson points out, the dissenters in Furman speculated as to the effect the decision might have on other existing state and federal statutes, including the Uniform Code of Military Justice. This speculation, however, was simply dicta and in no way directly affected any other statute, including the capital sentencing provisions of Article 118, UCMJ. The decision that did affect these provisions was handed down by the United States Court of Military Appeals in United States v. Matthews, 16 M.J. 354 (C.M.A.1983). As a result, we must turn to Matthews to determine the status of Article 118, UCMJ.
In Matthews, the Court of Military Appeals held that the death sentencing procedures employed by courts-martial in capital cases were defective because of the failure to require the court members to make specific findings as to individualized aggravating circumstances which could be factually and legally reviewed on appeal. Id. at 380. This holding did not invalidate Article 118, UCMJ, as being unconstitutional. Instead, it merely found that the procedures utilized in imposing the death sentence were constitutionally inadequate. The Court recognized Congress’ intent that the death penalty be a sentencing option only for certain offenses, including premeditated murder, id. at 380, and the Court noted the effect their ruling would have:
Our ruling in this case ... creates a void which must be filled promptly in order to effectuate the congressional intent that court-martial members have the option of imposing a death sentence for certain crimes.
Id. at 381.
However, the Court further specifically recognized the continuing vitality of Article 118 by setting forth two alternative means to remedy the deficiencies of the sentencing procedures, neither of which required that Congress reaffirm its intent that the death penalty be authorized for premeditated murder. Id. at 380, 381. Congressional intent that the death penalty exist as a permissible sentence for premeditated murder was in no way thwarted nor invalidated by Matthews. We find no holding of any court which has invalidated Article 118 as unconstitutional.
B.
The effect of Matthews was to prohibit the imposition of the death penalty until the procedural defect found by the Court was remedied. The Court noted that the action to remedy this defect could either be taken by Congress or the President. Id. at 380. Corrective action was taken by the President when R.C.M. 1004 was promulgated as a part of MCM, 1984. The issue is whether this promulgation was legally valid.
Congress has delegated several of its powers with respect to the UCMJ to the President. Article 56, 10 U.S.C. § 856 delegates the power to set maximum punishments for certain courts-martial offenses and Article 36 delegates the power to prescribe rules. Article 36, UCMJ, provides, in pertinent part:
(a) Pretrial, trial, and post-trial procedures, including modes of proof, for cases arising under this chapter triable in courts-martial ... may be prescribed by the President by regulations which shall ... apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the United States district courts, but which may not be contrary to or inconsistent with this chapter.
(b) All rules and regulations made under this article shall be uniform insofar as practicable and shall be reported to Congress.
To determine whether the promulgation of R.C.M. 1004 properly falls within this provision we first look to the Court of Military Appeals discussion in Matthews. When indicating that corrective action could be taken by the President in his capacity as Commander-in-Chief under Article II, Section 2, of the Constitution, and pursuant to the power delegated to him by Congress, the Court stated:
Pursuant to Article 36 of the Uniform Code, the President promulgates rules to *1082govern pretrial, trial, and post-trial procedures of courts-martial. Unlike other Federal criminal statutes, the punitive articles of the Uniform Code for the most part authorize punishment “as a court-martial may direct”; no maximum or minimum sentence is specified. However, as contemplated by Article 56 of the Uniform Code, 10 U.S.C. § 856, the President prescribes maximum punishments for the various offenses____
The great breadth of the delegation of power to the President by Congress with respect to court-martial procedures and sentences grants him the authority to remedy the present defect in the court-martial sentencing procedure for capital cases____
Id. at 380, 381.
It is certainly clear from this language that the Court believed it was well within the President’s power, as delegated to him by Congress, to promulgate these procedures.4
The Court’s analysis that the sentencing defects were procedural in nature, and thus within the President’s power to correct, is consistent with the Supreme Court’s holding in Dobbert v. Florida, 432 U.S. 282, 97 S.Ct. 2290, 53 L.Ed.2d 344 (1977). In Dobbert, the death penalty statute in effect at the time the defendant committed murder was struck down as violative of the holding in Furman. Prior to the defendant’s trial, however, a new death statute was enacted. The question was whether the changes in the new statute were procedural in nature, thus allowing it to be retroactively applied against the defendant, or substantive, thereby prohibiting retroactive application based on the constitutional prohibition against ex post facto laws. See U.S. CONST, art. I, § 10.
The original statute provided that a person convicted of a capital offense would be punished by death unless the jury recommended mercy. The revised statute established, inter alia, a bifurcated sentencing proeeeding, a specific enumeration of aggravating circumstances, an opportunity to present relevant evidence of mitigating and aggravating circumstances, a test to balance mitigating circumstances against aggravating circumstances and procedures to review any death sentence imposed. In concluding that these changes were procedural and that there was no ex post facto violation, the Court stated:
... [t]he change in the statute was clearly procedural. The new statute simply altered the methods employed in determining whether the death penalty was to be imposed; there was no change in the quantum of punishment attached to the crime.
Dobbert, 432 U.S. at 293, 294, 97 S.Ct. at 2298, 53 L.Ed.2d at 356.
The Court further supported the conclusion that the change was procedural by quoting from Hopt v. Utah, 110 U.S. 574, 4 S.Ct. 202, 28 L.Ed. 262 (1884), as follows:
The crime for which the present defendant was indicted, the punishment prescribed therefor, and the quantity or the degree of proof necessary to establish his guilt, all remained unaffected by the subsequent statute.
Dobbert, 432 U.S. at 294, 97 S.Ct. at 2298, 2299, 53 L.Ed.2d at 357.
R.C.M. 1004 established capital sentencing provisions which are similar to the statutory changes in Dobbert. R.C.M. 1004 sets forth aggravating factors, one or more of which must be found before death may be considered; provides a notice requirement concerning these factors; provides broad latitude to present evidence in extenuation and mitigation; establishes voting procedures; and provides for necessary findings, including a balancing test, as a prerequisite to adjudging a death sentence. As in Dobbert, R.C.M. 1004 simply altered the methods employed in determining whether the death penalty was to be imposed. Thus, we reach the same conclu*1083sion as the Court in Dobbert as to the nature of these provisions. We find that the changes in the capital sentencing scheme brought about by the provisions of R.C.M. 1004 are clearly procedural.
C.
The next question is whether such a promulgation is contrary to the intent of Congress. We analyze this from two perspectives. First, Article 36(b) requires that the President report to Congress when rules and regulations are made. In accordance with this provision, copies of the Executive Orders promulgating R.C.M. 1004 as a part of MCM, 1984, and the subsequent modification to R.C.M. 1004 were transmitted to Congress. 130 Cong.Rec. H-7611 (daily ed. July 23, 1984) (EC-3679); id. S-9217 (daily ed. July 25, 1984) (EC-3579); and 132 Cong.Rec. H-1022 (daily ed. March 11, 1986) (EC-2959); id. S-2355 (daily ed. March 10, 1986) (EC-2667). Thereafter, no Congressional objection to R.C.M. 1004 was voiced and, consequently, tacit approval of these procedures can be inferred. Second, and more important, is the Congressional intent reflected in the passage of Public Law 99-145, Title V, § 534(a), Nov. 8, 1985, 99 Stat. 634, which amended the Uniform Code of Military Justice by establishing espionage as a capital offense under Article 106a, UCMJ, 10 U.S.C. § 906a. This article creates certain aggravating factors which the members must unanimously find beyond a reasonable doubt in order to adjudge a sentence of death. In addition, it provides specific recognition of the President’s power to delineate aggravating factors for a capital offense, as follows:
(4) Any other factor that may be prescribed by the President by regulations under section 836 of this title (Article 36).
Article 106a(c)(4), UCMJ, 10 U.S.C. § 906a.
Furthermore, in considering the legislative intent associated with this act we note the following:
The conferees did, however, adopt a statutory formulation of capital sentencing standards for espionage cases and intend that those standards be implemented in a manner consistent with the provisions of Rule for Courts-Martial 1004 of the Manual for Courts-Martial, 1984. The conferees do not intend that the enactment of statutory capital sentencing standards for the new Article 106a be construed as affecting the validity of the regulatory capital sentencing standards that already exist for the other capital punitive articles.
Department of Defense Authorization Act of 1986, Pub.L. No. 99-145, 1985 U.S.Code Cong. & Admin.News pp. 472, 579.
This legislative intent evidences a clear ratification of the Presidential action in promulgating R.C.M. 1004. This, combined with the statutory provision allowing the President to establish aggravating factors and the tacit approval of R.C.M. 1004, convinces us that Congress does not believe that the President has encroached on its legislative prerogative in this matter.
D.
The only remaining question is whether, in spite of the beliefs of the Court of Military Appeals, the President, and Congress, promulgation of this rule is nevertheless constitutionally flawed because the Congressional delegation of power to the President under Article 36, UCMJ, is violative of the principle of separation of powers.5 The Supreme Court has long recognized that Congress generally cannot delegate its legislative powers to another branch of Government. Field v. Clark, 143 U.S. 649, 692, 12 S.Ct. 495, 504, 36 L.Ed. 294, 310 (1892). Nevertheless, they have recognized that this prohibition does not prevent Congress from acquiring the assistance of other branches. J. W. Hampton, Jr. & Company v. United States, 276 U.S. 394, 406, 48 S.Ct. 348, 351, 72 L.Ed. 624, 629 (1928). In Hampton, the Court indicated:
In determining what it may do in seeking assistance from another branch, the ex*1084tent and character of that assistance must be fixed according to common sense and the inherent necessities of the governmental coordination____ Congress has found it ... necessary to use officers of the executive branch within defined limits, to secure the exact effect intended by its acts of legislation, by vesting discretion ... to make public regulations interpreting a statute and directing the details of its execution, even to the extent of providing for penalizing a breach of such regulations.
Id. (Citations omitted).
As a result, many Congressional delegations of power have been upheld. See, e.g., Mistretta v. United States, — U.S.-, 109 S.Ct. 647, 102 L.Ed.2d 714 (1989) (upholding delegation to the United States Sentencing Commission of the power to promulgate binding sentencing guidelines for federal offenses); Lichter v. United States, 334 U.S. 742, 785-786, 68 S.Ct. 1294, 1316-1317, 92 L.Ed. 1694, 1725-1726 (1948) (upholding delegation to Secretary of War and other administrative officials of the authority to determine excessive profits); FPC v. Hope Natural Gas Co., 320 U.S. 591, 600, 64 S.Ct. 281, 287, 88 L.Ed. 333, 344 (1944) (upholding delegation of authority to Federal Power Commission to determine just and reasonable rates).
The Supreme Court has upheld Congressional delegation of authority where it “is sufficiently specific and detailed to meet constitutional requirements”, Mistretta, — U.S. at -, 109 S.Ct. at 655, and where “Congress clearly delineates the general policy, the public agency which is to apply it, and the boundaries of this delegated authority.” American Power & Light Co. v. SEC, 329 U.S. 90, 105, 67 S.Ct. 133, 142, 91 L.Ed. 103, 116 (1946). In her dissent, Judge Albertson argues that Article 36, UCMJ, fails to meet these requirements, particularly as to establishing specific standards to prevent the President from acting arbitrarily. We do not agree.
Article 36, UCMJ, delineates the general policy to prescribe pretrial, trial, and post-trial procedures for cases tried by courts-martial. It states that the authority is delegated to the President, and, most importantly, it does establish specific boundaries to limit the President’s action under this provision. The President, in prescribing these procedures, is bound to apply the principles of law recognized in criminal trials in the United States district courts. Consequently, he does not have unfettered discretion to do as he pleases. Rather, he may not act arbitrarily and he must follow the law. He is subject to an additional check in that he must report all rules and regulations made under this article to the Congress.
The President’s action in promulgating R. C.M. 1004 falls squarely within the specific and detailed boundaries of his authority. R.C.M. 1004 complies not only with the legal principles of the United States district courts, but also with those of the United States Supreme Court. See Lowenfield v. Phelps, 484 U.S. 231, 108 S.Ct. 546, 98 L.Ed.2d 568 (1988); Zant v. Stephens, 462 U.S. 862, 103 S.Ct. 2733, 77 L.Ed.2d 235 (1983); Gregg v. Georgia, 428 U.S. 153, 96 S. Ct. 2909, 49 L.Ed.2d 859 (1976); Proffitt v. Florida, 428 U.S. 242, 96 S.Ct. 2960, 49 L.Ed.2d 913 (1976). We find no defect, constitutional or otherwise, in the promulgation of this rule.
IV
Equal Protection
Appellant alleges that he has been denied his right to the equal protection of the law and to be free from cruel and unusual punishment because as a member of the armed forces he has been sentenced to death when this punishment is not available for murder tried in federal civilian courts. The appellant’s assertion that his rights under the Fifth and Eighth Amendments have been violated by Congress’ decision to make the death penalty available for violations of Article 118, UCMJ, and the President’s promulgation of the procedures in R.C.M. 1004, MCM, 1984, for the imposition of the death penalty, is without merit.6
*1085The Court of Military Appeals has held that not every distinction or varied treatment of military personnel made by the Government violates equal protection guarantees of the Constitution. United States v. Means, 10 M.J. 162, 165 (C.M.A.1981). It is only when the distinction or treatment becomes unjustifiable discrimination that a service member’s due process rights to the equal protection of the laws are implicated. United States v. Rodriguez-Amy, 19 M.J. 177, 178 (C.M.A.1958); United States v. Larner, 1 M.J. 371, 375 (C.M.A.1976). In order to determine when a distinction or treatment is justifiable it is necessary to first examine whether the Government has utilized constitutionally suspect classifications such as race, religion, or national origin, or whether the Government is encroaching on fundamental constitutional rights. If neither suspect classifications nor fundamental constitutional rights are involved, then the Government’s varied treatment of service members need only have a reasonable or rational basis. Means, 10 M.J. at 165.
Appellant has alleged that his fundamental right to life is encroached by the Government’s decision to make the death penalty a permissible sentence for service members and, therefore, a higher standard of scrutiny should be utilized than the rational basis test for determining whether he has been denied equal protection of the law. This particular issue is of first impression in military law and we will look to federal case law for precedent. The Fifth-Circuit Court of Appeals has twice examined this exact issue. In Gray v. Lucas, 677 F.2d 1086 (5th Cir.1982), cert. denied, 461 U.S. 910, 103 S.Ct. 1886, 76 L.Ed.2d 815 (1983), the Court held that the presence of a death penalty in a criminal statute does not encroach on a fundamental right so as to trigger a heightened level of scrutiny. The Fifth Circuit based its decision on the Supreme Court’s reasoning in Gregg v. Georgia, 428 U.S. 153, 96 S.Ct. 2909, 49 L.Ed.2d 859 (1976).
In Gregg, the Supreme Court reasoned that because of the complex issues involved in determining the moral values of society and the social utility of the death penalty, it is particularly within the province of the legislature to establish the degree of punishment for certain classes of crimes. Therefore, the Court reasoned that the decision to authorize the death penalty for certain classes of crimes should not be upset by the courts unless it is “clearly wrong.” See Gregg, 428 U.S. at 186-188, 96 S.Ct. at 2931, 49 L.Ed.2d at 882. Accordingly, it was held in Gray v. Lucas that equal protection challenges to a death penalty scheme should be analyzed under a rational basis test, and not the heightened level of scrutiny which appellant urges. This holding was later reaffirmed in Williams v. Lynaugh, 814 F.2d 205 (5th Cir.1987), cert. denied, 484 U.S. 935, 108 S.Ct. 311, 98 L.Ed.2d 270 (1987).
The legal reasoning in Gray v. Lucas and Williams v. Lynaugh is sound and we will, therefore, analyze appellant’s equal protection challenge to R.C.M. 1004, MCM, 1984, according to the rational or reasonable basis test. But cf. Skinner v. Oklahoma, 316 U.S. 535, 62 S.Ct. 1110, 86 L.Ed. 1655 (1942) (the punishment of sterilization was held to encroach upon the fundamental right of procreation).
Congress had a rational basis for deciding to authorize the death penalty for a violation of Article 118 and to delegate to the President the task of promulgating the procedures to impose this punishment on service members. Service members, because of their mission to wage war, may need the more stringent deterrent of capital punishment to ensure discipline. It is the necessity to secure from service members “prompt obedience to lawful orders and the maintenance of the orderliness and *1086self-discipline necessary to the effective operation and control of an armed force in combat” that precipitated the establishment of the UCMJ as a disciplinary system. United States v. Van Steenwyk, 21 M.J. 795, 801 (NMCMR 1985). It is because “the military is by necessity, a specialized society separate from civilian society” that civilian definitions of “criminal law” cannot be applied to establish the parameters necessary to maintain military discipline. Parker v. Levy, 417 U.S. 738, 743, 94 S.Ct. 2547, 2555, 41 L.Ed.2d 439, 450 (1974). Therefore, it is reasonable for Congress to ensure military discipline by providing a heightened punishment for a breach of military criminal law than would be authorized for similar breaches of federal civilian criminal law.
It is also reasonable for Congress to address the potential fears that the civilian community may have towards maintaining a professional and permanent fighting force by authorizing death for certain heinous crimes, such as murder. Clearly, a rational basis exists for the federal Government to distinguish civilians convicted of murder from federally trained and government sponsored military members convicted of murder and to legislate a different form of punishment for these two classes of criminals. Thus, we find the appellant’s equal protection challenge to the punishment of death for a violation of Article 118 and to the procedures as set forth in R.C.M. 1004 to be without merit.
V
Challenge For Cause
After lengthy voir dire, one of the prospective members, Captain Emerson, was challenged for cause by the Government. The Government based its challenge on the case of Witherspoon v. Illinois, 391 U.S. 510, 88 S.Ct. 1770, 20 L.Ed.2d 776 (1968), arguing that because of his religious upbringing and beliefs, Captain Emerson could never, under any circumstance, vote tó impose the death penalty. The military judge granted the Government’s challenge for cause, stating:
I believe that he would not have any difficulty in voting for a finding of guilty which would automatically result in a penalty of death. But in this case I think it it clear to the military judge that he does have an inelastic attitude as described for — to voting in U.S. v. Rojas, [15 M.J. 902 (NMMR 1983)] and although he used the words that he would consider, I don’t think that that consideration would be a meaningful one anyway, and that, notwithstanding his sincerity, he would be compelled to vote for the alternate punishment.
Appellant asserts that the military judge erred in granting this challenge for cause. He contends that the military judge’s reliance on Witherspoon and United States v. Rojas, 15 M.J. 902 (NMCMR 1983), was misplaced and that a new standard exists which would not have excluded Captain Emerson. Appellant is correct to the extent that the standard applicable to this challenge is the one set forth in Adams v. Texas, 448 U.S. 38, 100 S.Ct. 2521, 65 L.Ed.2d 581 (1980). However, we find that the military judge considered Adams in making his ruling and that Captain Emerson’s views concerning capital punishment permitted his challenge under this standard. Thus, appellant’s contention is without merit.
In Wainwright v. Witt, 469 U.S. 412, 105 S.Ct. 844, 83 L.Ed.2d 841 (1985), the United States Supreme Court reaffirmed that Adams v. Texas established the proper standard for determining when prospective jurors may be excluded for cause because of their views on capital punishment.7 Adams permits a juror to be challenged for cause when his views about capital punishment would prevent or substantially impair the performance of his duties as a juror in accordance with his instructions and his oath. Wainwright, *1087469 U.S. at 423, 105 S.Ct. at 851, 83 L.Ed.2d at 851. This standard abolishes the Witherspoon reference to “automatically” voting against the death penalty, thereby dispensing with the requirement that a juror could only be excluded if he would never vote for death. In addition, it eliminates the extremely high burden of proving that a juror’s bias is “unambiguous” or “unmistakably clear”. Id. 469 U.S. at 423, 424, 105 S.Ct. at 851, 852, 83 L.Ed.2d at 851, 852.
In applying this standard in Wainwright, the Supreme Court upheld the trial judge’s excusal for cause of a juror who stated that her beliefs concerning the death penalty would interfere with her sitting as a juror. In so finding, the court gave great deference to the trial judge’s findings as long as the findings were fairly supported by the record regardless of whether a reviewing court might disagree with these findings. The Court noted:
... determinations of juror bias cannot be reduced to question-and-answer sessions which obtain results in the manner of catechism. What common sense should have realized experience has proved: many veniremen simply cannot be asked enough questions to reach the point where their bias has been made “unmistakably clear”; these veniremen may not know how they will react when faced with imposing the death sentence, or may be unable to articulate, or may wish to hide their true feelings. Despite this lack of clarity in the printed record, however, there will be situations where the trial judge is left with the definite impression that a prospective juror would be unable to faithfully and impartially apply the law____ [Tjhis is why deference must be paid to the trial judge who sees and hears the juror.
469 U.S. at 434, 105 S.Ct. at 857, 83 L.Ed.2d at 858, citing Marshall v. Lonberger, 459 U.S. 422, 103 S.Ct. 843, 74 L.Ed.2d 646 (1983).
The Supreme Court similarly applied the Adams standard in Lockhart v. McCree, 476 U.S. 162, 106 S.Ct. 1758, 90 L.Ed.2d 137 (1986), and upheld the removal of eight jurors for cause prior to the guilt phase of a bifurcated trial. In that case, the trial judge removed for cause eight of the jurors who stated that they could not under any circumstance vote for the imposition of the death penalty.
In this case, Captain Emerson was thoroughly questioned by both counsel and the military judge. He indicated that he had definite reservations concerning the death penalty. These reservations were founded on his religious teachings and belief that only God could take a life. Captain Emerson appeared to be quite ambivalent during the initial portion of the voir dire as to how his beliefs might affect his ability to sit as a member and adjudge a sentence.8 Subsequently, however, his feelings became much more focused, particularly after he realized that he had another option available during sentencing other than death:
DC: Well, I’m a little confused because it seems to me that you’re saying two things at the same time. Are you saying that it’s your religious belief that it’s an extremely difficult thing to do, to vote for a death penalty?
MEM(CAPT EMERSON): Yes, sir.
DC: And at the same time you’re saying that, yes, because of my obligation as a military officer, I could consider it and I could do it?
MEM(CAPT EMERSON): I could consider it, but once again I stated that if there is another option that I would probably sway towards the other option.
R. 167, 168.
TC: So you, under no circumstances, because of your religious beliefs could vote for a penalty of death regardless of the facts and circumstances of the case? MEM(CAPT EMERSON): Yes, sir.
TC: You could consider it, but you could not vote for it?
MEM(CAPT EMERSON): Yes, sir.
TC: Because of your religious beliefs?
*1088MEM(CAPT EMERSON): Yes, sir.
TC: And that’s the truth from the bottom of your heart, is it not? MEM(CAPT EMERSON): Yes, sir.
TC: Captain Emerson?
MEM(CAPT EMERSON): When he asked me do I consider it, I said “I’d consider it.” But once again, I will always go with the other option.
R. 169.
MJ: Now, considering the prefatory remarks of Major Boyett, we got to the point in which you were called upon to cast your vote either for the death penalty or for the other alternative punishment. Do I correctly understand that you would in all events cast your vote for the alternative punishment?
MEM(CAPT EMERSON): Yes, sir.
R. 173.
The foregoing testimony clearly illustrates that Captain Emerson’s beliefs would affect his ability to adjudicate a sentence in that he would always choose an alternative other than death even though he would “consider” death. We agree with the military judge that this “consideration” would not be a meaningful one.
We must now examine Captain Emerson’s responses in light of the Adams test to determine whether his exclusion for cause was proper. We initially note that, contrary to appellant’s assertion, the military judge did not rely solely on Wither-spoon and Rojas in ruling on this challenge. In fact, following a recess toward the end of voir dire, he compared Captain Emerson’s responses specifically with the Adams and Lockhart cases.
We give deference to the military judge’s determination of Captain Emerson’s views based on his personal observation of Captain Emerson and conclude that it is fairly supported by the record. We find that if Captain Emerson had been allowed to serve as a member in this case he would have effectively frustrated the Government’s legitimate interest in administering its constitutionally valid death penalty scheme by always voting for an option other than death regardless of the circumstances. We find that Captain Emerson’s views would have prevented or substantially impaired the performance of his duties as a juror in accordance with his instructions and his oath. The excusal of Captain Emerson for cause was proper.
VI
Denial of Right to a Panel of Fair and Impartial Members
Appellant made a motion for appropriate relief at trial asserting that his Sixth Amendment right to an impartial jury had been violated in that the members selected by the convening authority did not represent a cross section of the community. This same issue is raised on appeal and, in addition, appellant contends that even if the Sixth Amendment is inapplicable to courts-martial, he nevertheless was denied his due process right to be tried by members with fair and open minds whose impartiality could not be reasonably questioned. We find no merit to either contention.
In support of his motion, appellant called a clinical psychologist to testify. The witness was qualified as an expert in behavioral psychology. As to foundational matters, the psychologist testified that he was aware of the fact that appellant was alleged to have murdered a Marine officer and his wife, that he had reviewed the convening orders and modifications, and was aware of the composition of the prospective membership of the court. The psychologist testified that he was concerned that the officer members would not be totally impartial and objective because of their higher likelihood of identifying with the victim, who was also an officer. He proposed that the situation could be remedied by selecting the prospective members at random. No inquiry was made of the psychologist as to the ability of an officer chosen at random to be impartial and objective. Subsequently, the members were extensively questioned in voir dire and, as appellate defense counsel concedes in his brief, the officer members who ultimately decided the case gave no specific responses during voir dire which indicated any inability to be impartial. It is also *1089significant to note that the assistant defense counsel acknowledged to the military judge that there was no indication that the convening authority had failed to comply with Article 25, UCMJ, 10 U.S.C. § 825.9
Congress has specifically prescribed in Article 25, UCMJ, the qualifications for service as a member of a courts-martial. It provides in pertinent part:
[T]he convening authority shall detail as members thereof such members as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament.
The Court of Military Appeals has noted on several occasions that the Sixth Amendment right to a jury composed of a representative cross section of the population does not apply to courts-martial and, in fact, Article 25 contemplates otherwise. See United States v. Santiago-Davila, 26 M.J. 380 (C.M.A.1988); United States v. McClain, 22 M.J. 124 (C.M.A.1986).
We consider unpersuasive the appellant’s argument that the testimony of his expert, standing alone, was sufficient to dismiss the members.
The record contains nothing at all to support appellant’s conclusion. The expert testified in advance of voir dire and expressed a “concern” that the officer members might identify with the victim and therefore be partial. This “concern” was wholly unsubstantiated by specific responses of prospective officer members during voir dire. While the expert had testified in numerous trials, he admitted that this was the first time he had expressed an opinion on this particular issue. Finally, his remedy to resolve the situation — to randomly select members from the command — leaves open the distinct possibility that the officers chosen in this manner might have the same inclination to identify with the victim. His remedy in no way seeks to exclude officers entirely from the panel10 which would logically resolve his concern, but merely offers an alternative method for selecting prospective members than is set forth in Article 25. The proposed remedy is inconsistent with the psychologist’s own opinion and detracts from its validity. We find nothing to support the allegation that the officer members might not be impartial. To the contrary, the record is replete with assurances by the members that they would follow the law and give appellant a fair trial. The military judge correctly denied this motion for appropriate relief.
VII
Peremptory Challenge
At the conclusion of voir dire, Government counsel peremptorily challenged Staff Sergeant Edwards, a black, who is of the same racial group as appellant. Defense counsel objected on the basis that the peremptory challenge was used in a discriminatory manner, but the objection was ultimately overruled by the military judge. Appellant contends that the military judge erred in this ruling, thereby denying his right to equal protection of the law.
The Supreme Court has held that a defendant has the right to be tried by a jury from which no “cognizable racial group has been excluded” and, thus, “the Equal Protection Clause forbids the prosecutor to challenge potential jurors solely on account of their race or on the assumption that black jurors as a group will be unable impartially to consider the State’s case against a black defendant.” Batson v. Kentucky, 476 U.S. 79 at 89, 106 S.Ct. 1712 at 1719, 90 L.Ed.2d 69 at 83 (1986). This right to equal protection is part of due process under the Fifth Amendment and applies to trials by Courts-Martial. United States v. Santiago-Davila, 26 M.J. 380 (C.M.A.1988). See also United States v. Shelby, 26 M.J. 921 (NMCMR 1988).
*1090Batson provides that once the defendant makes a prima facie showing of purposeful discrimination in the Government’s use of the peremptory challenge, “the burden shifts to the State to come forward with a neutral explanation for challenging black jurors.” Batson, 476 U.S. at 97, 106 S.Ct. at 1723, 90 L.Ed.2d at 88. A prima facie case is established when the defendant shows that he is a member of a cognizable racial group; that the prosecutor exercised peremptory challenges to remove members of defendant’s racial group; and, that these facts and any other relevant circumstances raise an inference that the use of these challenges was to purposely exclude jurors because of race. This inference is based on the totality of the circumstances and such things as a “pattern” of strikes of members of a racial group or the prosecutor’s questions and statements during voir dire, may be considered. Batson, 476 U.S. at 96, 97, 106 S.Ct. at 1723, 90 L.Ed.2d at 88.
It is insufficient to rebut the prima facie case by a mere assertion of the prosecutor that he was properly performing his duties and had no discriminatory motive for his challenge. It is not, however, necessary for the neutral explanation to rise to the level that would justify a challenge for cause. Batson, 476 U.S. at 97, 106 S.Ct. at 1722, 1723, 90 L.Ed.2d at 88. In Batson, the case was remanded because the prosecutor used his peremptory challenges to remove all four black persons on the venire which resulted in the defendant, also black, being tried by an all white jury.
In Santiago-Davila, the accused was of Hispanic descent and the court members selected by the convening authority consisted of ten officer and enlisted members, two of whom had Hispanic surnames. Following voir dire, the Government peremptorily challenged one of the Hispanics and the military judge allowed the challenge to stand in spite of an objection by defense counsel. The military judge offered trial counsel an opportunity to state a reason for the challenge but trial counsel declined to do so and the military judge did not require that a reason be given. In remanding Santiago-Davila, the Court of Military Appeals found that a prima facie case of purposeful discrimination had been established which required that a neutral explanation be given. The Court was not persuaded by the fact that one Hispanic remained on the panel, and it was of particular importance that they found an absence of anything in the voir dire or anywhere else in the record to clearly indicate anything other than race as a motive for the challenge. Santiago-Davila, 26 M.J. at 391.
Turning to the case sub judice, the court selected by the convening authority consisted of nine officers and six enlisted members. Of these, six were black. One black officer was successfully challenged for cause by the defense because he knew Lieutenant Lotz and was Lotz’s superior in the chain of command. Another black officer,. Captain Emerson, was also challenged for cause by the Government for the reasons discussed in a prior assignment of error. The Government further successfully challenged for cause a white officer without objection and the defense similarly challenged for cause two more white officers. Thus, at the time the Government exercised its peremptory challenge against Staff Sergeant Edwards, the panel consisted of four officers and six enlisted persons, four of whom were black. The final racial composition of the court was six whites and three blacks (one officer and two enlisted).
During voir dire, trial counsel initially experienced some difficulty in ascertaining that Staff Sergeant Edwards understood the concept of the government’s burden to establish guilt beyond a reasonable doubt and required assistance by the military judge in defining terms. Thereafter, the voir dire appeared to proceed smoothly without revealing anything of particular significance until the following relevant exchange occurred:
TC: I’ll just ask one general question, Staff Sergeant. How do you feel about, again, being — sitting here as a member in this case? Your own words.
MEM(SSGT EDWARDS): I feel, sir, basically that it would be to me a learning *1091experience. And coming in with an open mind, being able to give everything, weighing out everything, and listening to all the facts before I finally say whether a person is innocent or guilty, it would be a good experience for me and something that I would like to go through, sir. TC: You’d also agree that not — it’s not only would be a learning experience, it would be a very, very serious responsibility?
MEM(SSGT EDWARDS): Yes, sir.
TC: Possibly one of the more serious responsibilities in your whole life? MEM(SSGT EDWARDS): Yes, sir.
This concluded the voir dire of Staff Sergeant Edwards and he was subsequently peremptorily challenged by the Government. Defense counsel made a timely objection and requested that the government state the reason for the challenge. At the time, because Santiago-Davila had not yet been decided, the military judge and counsel recessed and considered the ruling in Batson. Thereafter, the military judge and trial counsel believed it would be best for trial counsel to state the reason for his challenge. There was no discussion or finding as to whether a prima facie case of purposeful discrimination had been established. The defense counsel expressed his concern as follows:
DC: Now, it strikes the defense that the government has known for some three and a half months that this case involved a defense theory which potentially would involve racial prejudice. As I remember the answers of Staff Sergeant Edwards, he met all legal criteria to be a member. No one had any objection to him for cause or anything like that. And it strikes the defense as rather strange at this particular point in time that the government is using its one peremptory challenge to take a black man off this jury. Of course, there’s nothing that I can point to which proves that it’s racially motivated in any particular form, fashion, or manner because I can’t look in the minds of the prosecution. But it essentially gives a bad flavor to the whole thing and it’s the position of the defense that we should not only be worried about actual fact, but impression and how it looks as well because the court is, after all, essentially, an instrument which is supposed to arrive at fairness.
The military judge discussed the challenges of the other blacks from the panel.
MJ: Well, of course, there were — I think at least two black members that were excused by challenges for cause, but neither one of those had any racial foundation; is that correct?
DC: Yes, sir.
After further discussion concerning specific rationale for these challenges, trial counsel stated his reason for challenging Staff Sergeant Edwards.
TC: My articulation, sir, is, first of all, in my opinion Staff Sergeant Edwards’ responses to the voir dire, while satisfactory, didn’t indicate to me to be the kind of member that the government would want on this case and one thing particularly that he said, if I remember correctly, he said that he would consider this as a learning experience which, in the Government’s opinion, that was not the— while not challengeable for cause, that is why the government chose to exercise its peremptory challenge on him.
Appellant contends that this is not the neutral basis for challenge required by Batson. The Government asserts that trial counsel's explanation indicated that the purpose for the challenge was race-neutral assuming arguendo that a prima facie case of discrimination had been shown.
In deciding this issue we will initially analyze whether there was a prima facie showing of purposeful discrimination in connection with the peremptory challenge of Staff Sergeant Edwards. First, appellant is a member of a cognizable racial group and, second, the Government’s peremptory challenge sought to remove a member of that group. The only remaining question is whether the totality of the circumstances raise an inference that the challenge was used to exclude this member solely because of race.
Examining the pattern of challenges exercised by trial counsel, we note that chai*1092lenges for cause were exercised against one white and one black officer. The black officer was challenged because of his beliefs regarding capital punishment. In fact, defense counsel agreed with the military judge that this challenge had no racial foundation. Appellate defense counsel further concedes that he can point to nothing which proves the challenge was racially motivated. Our review of the record likewise reveals nothing said by trial counsel during voir dire that would infer the challenge was racially motivated. Our determination of this question is hampered by the fact that the military judge made no findings with respect to this prima facie showing either because he simply neglected this step in applying the Batson principles or because he believed there was an automatic inference of purposeful exclusion merely because of the defense theory involving racial prejudice or for some other reason. Without speculating further, we will exercise caution and follow the Court of Military Appeals in their belief that the trial judge is able to decide if all of the circumstances surrounding the challenge create a prima facie case. Santiago-Davila, 26 M.J. at 392.
Finally, we must analyze whether trial counsel’s explanation was neutral. Trial counsel stated that Staff Sergeant Edwards was not the kind of member the Government wanted on the ease because he stated he would use it as a learning experience.11 In response to this explanation the military judge indicated that this was the only thing he had written down with respect to Staff Sergeant Edwards. He noted that it was probably an unfortunate choice of words but it nevertheless caught his attention. The military judge, in denying the defense’s objection and thus sustaining the peremptory challenge, found that, while he might not agree with the Government’s stated reason, it was understandable and had sufficient foundation to satisfy Batson. We agree with the military judge.
Trial counsel’s questioning during the entire voir dire reflected the fact that he wanted the court to consist of members who were aware of the serious responsibility of deciding a capital case and who were capable of carrying out that responsibility. We believe that trial counsel sensed something less than these qualities in Staff Sergeant Edwards and felt that a case with the serious consequences of this one should not be used as a “learning experience”. We find this explanation to be totally devoid of any racial motivation and to be completely neutral.
VIII
Appropriateness of the Sentence to Death
Finally, we consider the appropriateness of appellant’s sentence to death. Appellant contends that he should not be put to death because his murder of the Lotzs was simply a reaction to the way he had been treated by Lieutenant Lotz. He also contends that no proper penal interest would be served by such a sentence. He argues that these factors militate against imposition of the death penalty in this case. Chief Judge Byrne in his dissent, cites the “racial stereotyping of appellant by Lieutenant Lotz”,12 as well as the lack of recent precedent for executions in the Naval Service, as reasons for opposing the death penalty in this case. We do not agree with this reasoning.
We begin our analysis of this issue by carefully considering Lieutenant Lotz’s re*1093lationship with his subordinates and the atmosphere that existed in the supply office. Lieutenant Lotz referred to his subordinates by nicknames, either nicknames he coined himself or those invented by others. A Marine of Peruvian descent was called “a fuzzy headed foreigner”; others had names such as “tomahawk”, “red”, and “Jonesy”. Lotz’s use of nicknames was not confined to persons in his office and he called a black Marine officer friend, “Action Jackson”. Several nicknames were used with respect to appellant — “Bebop Curtis” and “Curtis Blow” (apparently in reference to a black “rap” singer). In addition to the use of nicknames, Lotz allowed music to be played in the work spaces, and this was often “rap” music. While listening to this music, Lotz, on occasion, imitated what he thought were black mannerisms. The atmosphere was described by some as joking and casual.
Following a supply inspection, Lotz was criticized by the inspector for calling his subordinates nicknames and was told that this practice was unprofessional. Thereafter, Lotz called the office personnel together and inquired as to whether the use of nicknames was offensive to anyone. No one present, including Curtis, voiced an objection to this practice and the use of nicknames continued.
Appellant testified that he was nevertheless bothered by these nicknames and by Lotz snapping his fingers at him, calling his mother by her first name and criticizing him for a bad attitude. Appellant acknowledged on cross-examination that his proficiency and conduct marks had improved under Lotz and that Lotz was training him for a job of increased responsibility within the office. Co-workers characterized the occasional criticism of Curtis as justified because Curtis was a slow worker and was sometimes lazy. Appellant asserts that Lotz’s actions, as a whole, were offensive to him and that he perceived Lotz to be racially prejudiced.13
It is apparent that Lieutenant Lotz was insensitive to the feelings of minorities and to the potential effect of his conduct in this regard. Additionally, it is apparent that Lieutenant Lotz made the mistake which some junior, relatively inexperienced officers make of creating an overly familiar, informal atmosphere with his subordinates in an attempt to be accepted. This is not a proper or professional relationship between officers and enlisted personnel. The question, however, is whether Curtis should now be exempt from the death penalty because of the flawed leadership style of Lieutenant Lotz?
This question can be phrased in another manner: whether one who is dissatisfied with what he perceives to be the improper actions of his superior should escape the most severe punishment for murdering that superior? We believe that it is contrary to the interests of society to mandate a lesser punishment for such a crime and still expect that such crimes will be deterred in the future. This is particularly true in a military environment where the very cornerstone of our system of discipline is the superior-subordinate relationship. To allow, or even suggest, that one should be less severely punished because of a “perception of maltreatment” by a superior would tear at the very fiber of our military system of discipline. We reject *1094the notion that the death penalty is inappropriate under the circumstances of this case based on Curtis’ perception of his relationship with Lieutenant Lotz.
Even if we were to believe that appellant’s perception of mistreatment by Lotz somehow militated against the death penalty for killing Lieutenant Lotz, it is inexplicable why this in any way lessens his culpability for the brutal slaying of Mrs. Lotz. Curtis savagely stabbed Joan Lotz seven times as she begged for him to stop and then indecently assaulted her as she lay dying. Curtis admitted that Joan Lotz never did anything to hurt him.
We next address the argument that the death sentence is inappropriate simply because it has not been imposed in the Naval Service in recent history. This fact alone is not dispositive of the issue. As previously discussed in Section III, Congressional intent that death be a sentencing option for premeditated murder remains viable today. In addition, while no death sentences have been carried out in the recent past, the military community has recently expressed its intent that death is the appropriate sentence for premeditated murder under certain circumstances by adjudging death at the courts-martial level. See United States v. Turner, No. 85-4044 (NMCMR 8 August 1986), rev’d, 25 M.J. 324 (C.M.A.1987), aff'd, No. 85-4044R (NMCMR 31 October 1988) (convening authority commuted death sentence to life imprisonment); United States v. Rojas, 15 M.J. 902 (NMCMR 1983), rev’d in part, 17 M.J. 154 (NMCMR 1981) (death sentence reversed for constitutional procedural infirmity, not for inappropriateness); United States v. Hutchinson, 15 M.J. 1056 (NMCMR 1983), rev’d in part, 18 M.J. 281 (C.M.A.1984) (summary disposition) (death sentence reversed for constitutional procedural infirmity, not for inappropriateness). We find these expressions of intent to be persuasive and discount any bar to approving the death sentence based on when the last time such a sentence was carried out.
Lastly, we address the contention that death serves no penal interest. The death penalty serves two social purposes: deterrence and retribution. Gregg v. Georgia, 428 U.S. 153, 183, 96 S.Ct. 2909, 2929-2930, 49 L.Ed.2d 859, 880. Appellant argues that deterrence can be accomplished with a life sentence and that retribution is irrational and has no place in the military justice system. We reject this argument.
As we previously noted, deterring serious criminal misconduct is of particular importance in the military because our ability to fulfill our mission is directly related to the discipline of our forces. In order for deterrence to be effective, we believe the full range of punishments for a particular offense ought to be available and that the punishment should be tailored to the individual and the circumstances of the offense.
Contrary to appellant’s assertion, retribution has a place in our system of justice. In Gregg, Justice Stewart, in discussing retribution noted:
[Cjapital punishment is an expression of society’s moral outrage at particularly offensive conduct. This function may be unappealing to many, but it is essential in an ordered society that asks its citizens to rely on legal processes rather than self-help to vindicate their wrongs.
Id. 428 U.S. at 183, 96 S.Ct. at 2930, 49 L.Ed.2d at 880.
Justice Stewart further noted in Gregg a speech on capital punishment given by Lord Justice Denning, Master of the Rolls of the Court of Appeal in England, in which it was stated:
The truth is that some crimes are so outrageous that society insists on adequate punishment, because the wrongdoer deserves it, irrespective of whether it is a deterrent or not.
Royal Commission on Capital Punishment, minutes of Evidence, Dec. 1, 1949, p. 207 (1950).
In this case, we view the crimes committed by Curtis to be heinous and outrageous. The slaying of Lieutenant Lotz, Curtis’ officer-in-charge, and Mrs. Lotz in their quarters aboard a military base and the manner in which these killings were accomplished convinces us that the *1095death sentence is clearly proper. We do not arrive at this conclusion lightly and have carefully considered all of the circumstances surrounding the offenses and all evidence of extenuation and mitigation. Taking all of these factors into consideration, we find the sentence to death to be appropriate in this case.
IX
Decision
We have carefully examined the record of trial, the clemency request, the assignments of error and the Government’s reply thereto and have concluded that the findings and sentence are correct in law and fact and that no error materially prejudicial to the substantial rights of the appellant was committed. We are convinced of appellant’s guilt of all of the charges and specifications beyond a reasonable doubt and specifically find the sentence to be appropriate. Article 66(c), Uniform Code of Military Justice.
Accordingly, the findings and sentence, as approved on review below, are affirmed.
Senior Judges COUGHLIN and RILEY, and Judges McLERAN, MIELCZARSKI, JONES and RUBENS concur.

. Whether this perception was the actual or only motive for these killings is subject to question. For example, on the night of the murders, Curtis complained to his roommate that Lotz had recently forbidden office personnel from playing games on the office computers, a practice that had previously been tolerated. He expressed his displeasure over this and it may explain the fact that while Curtis was stealing the knife from the supply building he threw his office computer to the floor.


. The appellant does not challenge R.C.M. 1004, MCM, 1984, as a Constitutionally impermissible capital sentencing scheme. In our review of this case, we are satisfied that R.C.M. 1004, MCM, 1984, comports with the mandates of the Supreme Court that the members be required to make "an individualized determination on the basis of the character of the [accused] and the circumstances of the crime” and that the members "adequately differentiated this case in an objective, evenhanded, and substantively rational way” before imposing the death penalty. Zant v. Stephens, 462 U.S. 862, 103 S.Ct. 2733, 77 L.Ed.2d 235 (1983).


. It was subsequently amended by Executive Order No. 012550 of 19 February 1986 (MCM, 1984, change no. 2).


. The Court of Military Appeals belief that the President has the power to promulgate these procedures is also consistent with the Court's holding in United States v. Flucas, 49 C.M.R. 449 (C.M.A.1975), where the Presidential promulgation of a Manual provision was found to be valid which added the element of knowledge in assault cases where this element was provided as an aggravating factor increasing the maximum permissible punishment.


. U.S. CONST, art. I, § 1 provides that legislative powers shall be vested in the Congress of the United States.


. The Eighth Amendment is violated when the death penalty is carried out in barbaric or inhu*1085mane method or if it is excessive in relation to the crime committed. See Coker v. Georgia, 433 U.S. 584, 97 S.Ct. 2861, 53 L.Ed.2d 982 (1977); Gray v. Lucas, 677 F.2d 1086 (5th Cir.1982). Since the appellant has not factually developed the method in which naval personnel are to be executed and since the question of whether the death penalty is proportionate to appellant’s crime is fully discussed in section VIII, we will analyze this allegation of error pursuant to the due process clause of the Fifth Amendment.


. In reaffirming this standard, the Court noted that the genesis for excusing jurors in capital cases was to prevent the state's legitimate interest in administering constitutional capital sen-fencing schemes from being frustrated. Wainwright, 469 U.S. at 423, 105 S.Ct. at 851, 83 L.Ed.2d at 851.


. It is clear from the record that Captain Emerson’s religious beliefs would not have interfered with his ability to determine guilt or innocence during the findings phase of the trial.


. This is uncontested on appeal.


. While an accused is not entitled to a panel composed of entirely enlisted personnel, Article 25 does not preclude such a result. It merely requires that at least one-third of the members be enlisted when the accused has made a request for enlisted members.


. There may have been other factors of concern to trial counsel such as the difficulty he encountered in explaining to Staff Sergeant Edwards the concept of the Government's burden to prove guilt beyond a reasonable doubt. We will not speculate, however, as to what “other” factors may have influenced trial counsel to exercise this challenge and we have confined our analysis solely to the reason stated in the record.


. In support of this reason, Chief Judge Byrne states that racial prejudice in sentencing was an underlying rationale for striking down the death penalty in Furman. Such rationale is inapposite to this case since in Furman the racial prejudice under consideration was that of the jury against the defendant rather than any prejudice by the victim against the accused as alleged in this case.


. We are unable to determine whether or not Lieutenant Lotz was, in fact, racially prejudiced. We note, however, that substantial evidence was admitted that Lotz was neither racially prejudiced nor acted in a discriminatory manner. For example, two black sergeants and a black staff sergeant who worked in the supply office testified that they did not believe that Lotz was racially prejudiced. They did not perceive "racial tension” in the office nor did they believe that the use of nicknames and imitations by Lotz were done in a racially derogatory fashion. The Company First Sergeant, also a black Marine, testified that during his twenty-five years of active duty he had seen racial prejudice; however, after knowing Lieutenant Lotz for two years, it was his opinion that Lotz was not prejudiced against black Marines. First Lieutenant Jackson, a black officer, knew Lotz well for almost eight months and testified that there was no question in his mind that Lotz was not prejudiced. Finally, a young black civilian testified that he lived with Lieutenant and Mrs. Lotz for about three months while he assisted Mrs. Lotz in coaching a basketball team at the school where she taught. He was treated as a member of the family in almost a "parental relationship”.